SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In August 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 19,150,638 0.1218 0.1218 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 09 17,485 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 12 42,543 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 01 45,525 1.70284 77,521.79 Shares Common Direct with the Company Exerc Options 05 112,975 9.35960 1,057,400.81 Shares Common Direct with the Company Exerc Options 11 80,500 6.95880 560,183.40 Shares Common Direct with the Company Exerc Options 11 57,225 9.35960 535,603.11 Shares Common Direct with the Company Exerc Options 16 75,250 3.73096 280,754.74 Shares Common Direct with the Company Exerc Options 16 57,225 9.35960 535,603.11 Shares Common Direct with the Company Exerc Options 18 63,425 3.73096 236,636.14 Shares Common Direct with the Company Exerc Options 18 54,225 9.35960 507,524.31 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 11 61,671 19.50 1,202,584.50 Shares Common Direct with the Company Plan of Shares Acquisition 16 40,818 20.00 816,360.00 Shares Common Direct with the Company Plan of Shares Acquisition 18 37,358 19.92 744,171.36 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 18,684,107 0.1189 0.1189 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In August 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 09 17,485 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 12 42,543 0.00000 0.00 Total Conversion ADRs (In) Shares Common Direct with the Company Plan of Shares Acquisition 09 161,515 6.13 990,084.80 Shares Common Direct with the Company Plan of Shares Acquisition 12 50,232 6.20 311,433.74 Total Buy Shares Common Direct with the Company Exerc Options 09 179,000 5.5312000 990,084.80 Shares Common Direct with the Company Exerc Options 12 40,450 5.5312000 223,737.04 Shares Common Direct with the Company Exerc Options 12 52,325 1.6760000 87,696.70 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 9, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
